Citation Nr: 0839959	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-01 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a left 
shoulder injury.

2.	Entitlement to service connection for residuals of a 
left shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The veteran served on active duty from September 1982 to 
August 1986.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania which denied a 
petition to reopen a previously denied claim for service 
connection for residuals of a left shoulder injury.  
Jurisdiction over the case was later transferred to the RO in 
Boston, Massachusetts.

In its December 2005 Statement of the Case (SOC) the RO found 
that new and material evidence had been received to reopen 
the claim of service connection for a left shoulder disorder, 
and then continued the denial of the claim.  Nonetheless, the 
Board must make the threshold preliminary determination of 
whether there is new and material evidence to reopen the 
claim because this affects the Board's legal jurisdiction to 
adjudicate the underlying claim on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is granting the veteran's petition to reopen.  The 
claim for service connection for residuals of a left shoulder 
injury on the merits is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Through a March 1990 rating decision, the RO denied the 
veteran's original claim of entitlement to service connection 
for residuals of a left shoulder injury.  The veteran did not 
commence an appeal of this decision.

2.	Since the issuance of this decision additional evidence 
has been received which was not previously of record, and 
relates to an unestablished fact necessary to substantiate 
the veteran's claim.
CONCLUSIONS OF LAW

1.	The March 1990 rating decision that denied entitlement to 
service connection for residuals of a left shoulder injury is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.104(a) (2008).

2.	New and material evidence has been received to reopen the 
previously denied claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.     §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2008), prescribes several requirements as to 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  (The Board 
notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1)).  

Also, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) set forth 
additional criteria as to the content of the notice to be 
provided in connection with a petition to reopen, requiring 
that VA provide a claim-specific and comprehensive definition 
of "new and material" evidence.

In this instance, the Board is granting the veteran's 
petition to reopen a claim for service connection for 
residuals of a left shoulder injury, and remanding the 
underlying claim on the merits for additional development.  A 
determination on whether the VCAA's duty to notify and assist 
provisions were satisfied is unnecessary at this point 
pending further development and the readjudication of the 
claim.  Provided any error was committed in implementation of 
the VCAA as it pertains to the petition to reopen, this 
constituted harmless error and need not be further discussed.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Analysis

In a March 1990 rating decision the RO considered and denied 
a claim for service connection for residuals of a left 
shoulder injury.  The basis for the decision was that while 
the veteran had sustained the injury described, there was no 
medical evidence of any residual condition since his 
separation from service, and hence no competent evidence of a 
current disability.  The evidence considered consisted of 
service treatment records, and statements provided by the 
veteran.

The RO notified the veteran of this decision the following 
month, and he did not file a timely Notice of Disagreement 
(NOD) in response.  Consequently, the March 1990 rating 
decision became final and binding on the merits.  See 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of           the 
claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a);        Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted,         the credibility of the evidence, 
although not its weight, is to be presumed.        Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. 
Brown,                    9 Vet. App. 273, 283 (1996).

There have been several sources of new evidence that have 
been associated with the record following the prior March 
1990 denial of the veteran's claim, consisting of outpatient 
treatment records from numerous VA medical facilities dated 
between November 1998 and June 2006, copies of additional 
service treatment records and personal statements that the 
veteran has provided.

The VA medical history of record contains evidence of a 
current left shoulder symptoms and pathology as shown in a 
July 2005 physical therapy report from the Boston Health Care 
System VA Medical Center (VAMC) as to symptoms consistent 
with rotator cuff strain, and long-term chronic left shoulder 
pain.        There is also contemporaneous x-ray evidence of 
mild degenerative changes in the left acromioclavicular 
joint.  These findings clearly present evidence of a current 
disability with at minimum a plausible likelihood of a 
connection to the documented events from during the veteran's 
service.  As a result, the July 2005 record constitutes both 
new and material evidence to warrant reopening the veteran's 
claim.  38 C.F.R. § 3.156; Hickson v. West, 11 Vet. App. 374, 
378 (1998).

The claim for service connection for residuals of a left 
shoulder injury is therefore reopened, and the appeal to this 
extent granted, pending readjudication of the underlying 
claim on the merits.


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for residuals of a left shoulder 
injury, the appeal to this extent is granted.


REMAND

There is specific additional development of the evidence 
required before deciding on the merits the veteran's reopened 
claim, to consist of a VA medical examination for purpose of 
determining whether the veteran has a left shoulder disorder 
that is a result of his service. 

In a January 2006 statement, the veteran contends as the 
basis for injury during service that he sustained a left 
shoulder injury in 1983 while undergoing a training exercise 
at Camp Lejeune, North Carolina.  He describes that he was 
requested to jump through an open window to secure a room and 
that when he did this another individual collided with him, 
causing him to fall to the floor landing on his left side.  
The veteran states that he immediately felt the impact of the 
injury on his left shoulder and obtained treatment from a 
corpsman.  

The treatment history during the veteran's service includes a 
May 1983 record indicating reported left shoulder pain over 
the previous few days, no history of trauma.  The assessment 
was musculoskeletal joint pain.  On evaluation in September 
1983 the veteran described left shoulder pain of several 
months duration and this time stated a history of an injury 
during training.  The physician's assessment was mild left 
shoulder strain.  The veteran again sought treatment for left 
shoulder joint and muscle pain in March and April 1984.  
Subsequent records dated in January 1986 note continued left 
shoulder pain and an assessment of muscle strain. 

Following separation from service the report of a February 
2003 general consultation at the Philadelphia VAMC states in 
the problem summary chronic left shoulder pain, although 
describing this symptom in connection with a January 2003 
assault injury.  An October 2003 x-ray evaluation indicated 
there were mild degenerative changes seen in the shoulders 
bilaterally.

The report of a July 2005 physical therapy consultation at 
the Boston Health Care System VAMC indicates the veteran's 
report of chronic left shoulder pain which he considered to 
have started during his service, with a recent exacerbation 
while moving.  An x-ray revealed evidence of mild 
degenerative changes in the left acromioclavicular joint.  
The veteran described shoulder pain aggravated by raising his 
left arm with acute flare-ups, decreased range of motion and 
strength, and altered functional use of the left upper 
extremity.  The assessment was of symptoms consistent with 
rotator cuff strain status-post moving.

Based on these findings there is competent evidence of a 
current claimed disability of the left shoulder, and reason 
to indicate these present manifestations may be associated 
with the injury sustained during the veteran's service.  
Thus, a VA medical examination is warranted in order to 
resolve the likely etiology of the condition claimed.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008);          38 
C.F.R. § 3.159(c)(4) (2008) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if it is necessary to decide the 
claim).

While this claim is on remand, appropriate action should be 
taken also to obtain all further records of VA medical 
treatment as the most contemporaneous records are dated up 
until June 2006.  The RO/AMC should request pertinent 
treatment reports from those medical facilities where the 
veteran obtained treatment, and associate them with the 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
deemed to have constructive knowledge of all VA records and 
such records are considered evidence of record at the time a 
decision is made).  See also 38 C.F.R. § 3.159(c)(2).





Accordingly, this case is REMANDED for the following action:

1.	The RO/AMC should contact the VA 
Medical Centers in Boston and Philadelphia 
and request all available treatment 
records on file dated since June 2006, and 
May 2004 respectively.  All 
records/responses received should be 
associated with the claims file.  

2.	The RO/AMC should then schedule the 
veteran for another VA examination with an 
orthopedist to ascertain the current 
nature and likely etiology of his claimed 
left shoulder disability.  The claims 
folder must be made available for the 
examiner to review.  Any tests deemed 
necessary should be accomplished including 
x-ray studies. The examining physician 
should initially indicate all disorders of 
the left shoulder that the veteran 
currently experiences.  The examiner 
should then provide an opinion as to 
whether it is at least as likely as not 
that         the veteran has a left 
shoulder disability that is causally 
related to an injury in 1983 during a 
training exercise.         In providing 
this opinion it is requested that the 
examiner take into consideration all 
relevant treatment history from service.  
The physician should also take into 
account the potential significance, if 
any, of a January 2003 injury post-service 
due to physical assault, and an 
exacerbation of left shoulder pain during 
the winter of 2004-2005  while moving.

The examiner must state the medical basis 
or bases for this opinion.  If the 
examiner is unable to render an opinion 
without resort to speculation he or she 
should so state.


3.	The RO should then review the claims 
file.  If any of the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for residuals of a left 
shoulder injury, based upon all additional 
evidence received.  If the benefit is not 
granted, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


